DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on March 5, 2021 regarding Application No. 17/193,630.  Claims 1-12 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP 2020-059297 application filed in Japan on March 30, 2020 has been filed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.  Please note that the Office has included the application number and art unit number on the IDS.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. in US 2020/0278761 A1 (hereinafter Takaoka) in view of Okuzumi et al. in US 2017/0052617 A1 (hereinafter Okuzumi).
Regarding claim 1, Takaoka teaches:
An operation knob device comprising (An operation knob device 120 comprising; FIGs. 1 and 2 and [0021], see also FIGs. 7 and 9): 
an annular holder having an annular holding portion and arranged adjacent to a display panel so that an axis of the holding portion intersects with the display panel (an annular holder 53 having an annular holding portion 53 and arranged adjacent to a display panel 110 so that an axis (e.g., an axis extending in a direction orthogonal to the display panel 110) of the holding portion 53 intersects with the display panel 110; FIGs. 1-3 and 5, [0021], [0032], and [0049]); 
an annular rotor that has a first end facing the display panel and a second end located on a side opposite to the display panel with respect to the first end, and is arranged in the holding portion so as to allow rotation around the axis (an annular rotor 20 and 40 that has a first end facing the display panel 110 and a second end located on a side opposite to the display panel 110 with respect to the first end, and is arranged in the holding portion 53 so as to allow rotation around the axis (e.g., an axis extending in a direction orthogonal to the display panel 110) (i.e., 23a-c of rotor 20 and 40 arranged in holder portion 53)); FIGs. 1-3 and 5, [0021], [0032], [0045], [0046], and [0049]); 
an annular knob arranged on a side of the second end of the rotor (an annular knob 10 arranged on a side of the second end of the rotor 20 and 40; FIG. 2, [0027], and [0045]); 
a conductive second transmission member attached to the first end so as to rotate integrally with the rotor (a conductive second transmission member 30a ; and 
a film made from resin that covers a side of the display panel of the second transmission member (a film (bottom surface of 51) made from resin that covers a side of the display panel 110 of the second transmission member 30a; FIGs. 1-3 and 5, [0021], [0031], [0032], [0043], [0045], and [0048]; note that 30a appears to be mislabeled as 60a in FIG. 5).
	However, it is noted that Takaoka does not teach:
an annular knob arranged on a side of the second end of the rotor so that relative movement in a direction along the axis with respect to the rotor is allowed and relative movement in a circumferential direction around the axis with respect to the rotor is restricted; 
a conductive first transmission member arranged on a side of the first end of the rotor so as to move along the axis in conjunction with the knob; and
a film made from resin that covers a side of the display panel of the first transmission member and the second transmission member.
	Okuzumi teaches:
an annular knob arranged on a side of a second end of a rotor so that relative movement in a direction along an axis with respect to the rotor is allowed and relative movement in a circumferential direction around the axis with respect to the rotor is restricted (an annular knob 24 arranged on a side of a second end of a rotor 30 (i.e., side opposite side facing 15) so that relative movement in a direction along an axis a with respect to the rotor 30 is allowed and relative movement in a circumferential direction around the axis a with respect to  
a conductive first transmission member arranged on a side of a first end of the rotor so as to move along the axis in conjunction with the knob (a conductive first transmission member 32 arranged on a side of a first end of a rotor 30 (i.e., side facing 15) so as to move along the axis a in conjunction with the knob 24; FIG. 5, [0056], [0057], [0065], [0066], and [0068], see also FIGs. 3, 9, 10, 13, and 14); and 
a base that covers a side of a display panel of the first transmission member and a second transmission member (a base 36 that covers a side of a display panel 15 of the first transmission member 32 and a second transmission member 26; FIGs. 3-5, [0053], [0056], [0057], [0061], and [0062]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the operation knob device taught by Takaoka to include: the features taught by Okuzumi, such that Takaoka as modified teaches: the claimed features, in order to provide an operation knob that enables a push button operation.

	Regarding claim 2, Takaoka as modified by Okuzumi teaches:
The operation knob device according to claim 1, wherein 
the rotor is arranged inside the holder (Takaoka: the rotor 20 and 40 is arranged inside the holder 53 (i.e., 23a-c of rotor 20 and 40 arranged inside holder 53); FIGs. 2, 3, and 5, [0032], [0045], [0046], and [0049]), 
the knob has a tubular inner wall portion arranged inside the rotor and a tubular outer wall portion arranged outside the holder (Takaoka: the knob 10 has an an outer wall portion arranged outside the holder 53; FIGs. 1-3 and 5, [0027], [0032], [0045], and [0049]; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known elements on the basis of their suitability for the intended use), and 
the first transmission member and the second transmission member are arranged between the inner wall portion and the outer wall portion (Takaoka: the second transmission member 30a is arranged between the inner wall portion and the outer wall portion; FIGs. 1-3 and 5 and [0043]; note that 30a appears to be mislabeled as 60a in FIG. 5; Okuzumi: the first transmission member 32 and a second transmission member 26 are arranged between an inner wall portion 84 and an outer wall portion 82 (i.e., arranged between inner wall portion 84 shown on the left and outer wall portion 82 shown on the right in FIG. 5); FIG. 5 and [0056], see also FIG. 4).  

	Regarding claim 3, Takaoka as modified by Okuzumi teaches:
The operation knob device according to claim 2, further comprising an annular ring member arranged between the first transmission member and the second transmission member, and the inner wall portion (Takaoka: further comprising an annular ring member 52 arranged between the second transmission member 30a, and the inner wall; FIGs. 1-3 and 5, [0032], and [0043]; note that 30a appears to be mislabeled as 60a in FIG. 5; Okuzumi: an annular ring member 42 arranged between the first transmission member 32 and a second transmission member 26, and an inner wall portion 84, FIGS. 4 and 5, [0056], and [0059]), wherein 
the film is annular, and has an outer peripheral portion to which the holder is fixed and an inner peripheral portion to which the ring member is fixed (Takaoka: the film (bottom surface of 51) is annular, and has an outer peripheral portion to which the holder 53 is fixed and an inner peripheral portion to which the ring member 52 is fixed; FIGs. 2, 3, and 5, [0032], [0048], and [0049]; Okuzumi: a ring member 42; FIG. 42, [0056], and [0059]).  

	Regarding claim 4, Takaoka as modified by Okuzumi teaches:
The operation knob device according to claim 2, wherein 
the film is annular (Takaoka: the film (bottom surface of 51) is annular; FIGs. 2 and 5, [0032], and [0048]), and 
an annular wall portion projecting between the first transmission member and the second transmission member, and the inner wall portion is provided on an inner periphery of the film (Takaoka: an annular wall portion 52 projecting between the second transmission member 30a, and the inner wall portion is provided on an inner periphery of the film (bottom surface of 51); FIGs. 1-3 and 5, [0032], [0043], and [0048]; note that 30a appears to be mislabeled as 60a in FIG. 5; Okuzumi: an annular wall portion 42 projecting between the first transmission member 32 and a second transmission member 26, and an inner wall portion 84 is provided on an inner periphery of a base 36; FIG. 5, [0056], [0057], and [0059]).  


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka in view of Okuzumi, in further view of Yoshihara et al. in US 2021/0350987 A1 (hereinafter Yoshihara).
Regarding claim 5, Takaoka as modified by Okuzumi teaches:
The operation knob device according to claim 2, wherein a portion is located outside the holder and is fixed to an outer peripheral surface of the holder is provided on an outer periphery of the film (Takaoka: wherein a portion (i.e. portion of 50) is located outside the holder 53 and is fixed to an outer peripheral surface of the holder 53 is provided on an outer periphery of the film (bottom surface of 51); FIG. 2, [0032], [0048], and [0049]).  
	However, it is noted that Takaoka as modified by Okuzumi does not teach:
wherein an annular wall portion that projects to be located outside the holder and is fixed to an outer peripheral surface of the holder is provided on an outer periphery of the film.
 	Yoshihara teaches:
wherein an annular wall portion that projects to be located outside a holder and is fixed to an outer peripheral surface of the holder is provided on an outer periphery of a base (wherein an annular wall portion 461 that projects to be located outside a holder 2 and is fixed to an outer peripheral surface of the holder 2 is provided on an outer periphery of a base 4; FIGs. 24 and 26A-B, [0172], and [0174]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the operation knob device taught by Takaoka as modified by Okuzumi to include: the features taught by Yoshihara, such that Takaoka as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, an operation knob device taught by Yoshihara (FIG. 24 and [0160]) is comparable to the operation knob device taught by Takaoka as modified by Okuzumi because they are operation knob devices.  Therefore, it is within the capabilities of one of ordinary skill in the art Takaoka as modified by Okuzumi to include: the features taught by Yoshihara, with the predictable result of providing an operation knob device.

	Regarding claims 6 and 7, these claims are rejected under similar rationale as claim 5 above.


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka in view of Okuzumi, in further view of Korherr et al. in US 2020/0019263 A1 (hereinafter Korherr).

	Regarding claim 8, Takaoka as modified by Okuzumi teaches:
The operation knob device according to claim 1, the film, the first transmission member and the second transmission member (Takaoka: the film (bottom surface of 51), the second transmission member 30a; FIGs. 2, 3, and 5, [0032], [0043], and [0048]; note that 30a appears to be mislabeled as 60a in FIG. 5; Okuzumi: the first transmission member 32; FIG. 5 and [0056]).  
	However, it is noted that Takaoka as modified by Okuzumi does not teach:
wherein the film is provided with a through hole at a position where the first transmission member and the second transmission member come into contact with each other.
	Korherr teaches:
wherein a base is provided with a through hole at a position where a first transmission member and a second transmission member come into contact with each other (wherein a base 22 is provided with a through hole 56 at a position where a first transmission member 38 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the operation knob device taught by Takaoka as modified by Okuzumi to include: the features taught by Korherr, such that Takaoka as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, an operation knob device taught by Korherr (Figs. 14-16 and [0164]) is comparable to the operation knob device taught by Takaoka as modified by Okuzumi because they are operation knob devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the operation knob device taught by Takaoka as modified by Okuzumi to include: the features taught by Korherr, with the predictable result of providing an operation knob device.

	Regarding claims 9-11, these claims are rejected under similar rationale as claim 8 above.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takaoka in view of Okuzumi, in further view of Yoshihara, and in further view of Korherr.

	Regarding claim 12, Takaoka as modified by Okuzumi and Yoshihara teaches:
The operation knob device according to claim 5, the film, the first transmission member and the second transmission member (Takaoka: the film (bottom surface of 51), the second transmission member 30a; FIGs. 2, 3, and 5, [0032], [0043], and [0048]; note that 30a Okuzumi: the first transmission member 32; FIG. 5 and [0056]).  
	However, it is noted that Takaoka as modified by Okuzumi and Yoshihara does not teach:
wherein the film is provided with a through hole at a position where the first transmission member and the second transmission member come into contact with each other.
	Korherr teaches:
wherein a base is provided with a through hole at a position where a first transmission member and a second transmission member come into contact with each other (wherein a base 22 is provided with a through hole 56 at a position where a first transmission member 38 and a second transmission member 38 come into contact with each other; Figs. 1 and 14-16, [0081], [0163], [0165], and [0174], see also Figs. 4-7 and 11-13, [0130], and [0157]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the operation knob device taught by Takaoka as modified by Okuzumi and Yoshihara to include: the features taught by Korherr, such that Takaoka as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, an operation knob device taught by Korherr (Figs. 14-16 and [0164]) is comparable to the operation knob device taught by Takaoka as modified by Okuzumi and Yoshihara because they are operation knob devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the operation knob device taught by Takaoka as modified by Okuzumi and Yoshihara to include: the features taught by Korherr, with the predictable result of providing an operation knob device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626